DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 10/22/2019 is accepted.

Double Patenting
3.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,8 and 15  are  rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claims 1,3 and 4 respectively U.S.Patent No 10,488,627B2.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application corresponds to the patented claim as follows:

Instant application 16/659,586
Regarding claim 1, An optical imaging lens, comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element and an eighth element arranged in sequence from an object side to an image side along an optical axis, wherein the first lens element to the eighth lens element each comprise an object-side surface facing the object side and allowing imaging rays to pass through and an image-side surface facing the image side and allowing the imaging rays to pass through, 
wherein, the first lens element has positive refracting power and a periphery region of the image-side surface of the first lens element is concave; an optical axis region of the image-side surface of the third lens element is concave; a periphery region of the object-side surface of the fourth lens element is concave and an optical axis region of the image-side surface of the fourth lens element is convex; an optical axis region of the image-side surface of the seventh lens element is concave; only the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element, the sixth lens element, the seventh lens element and the eighth lens element of the optical imaging lens have refracting power, wherein the optical imaging lens satisfies the following expression: (T1+T3)/T5 >; 2.600, wherein TI is a thickness of the first lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis and T5 is a thickness of the fifth lens element along the optical axis.  
Regarding claim 2, The optical imaging lens according to claim 1, wherein the optical imaging lens satisfies the following expression: (T7+T8)/T1 <2.000, wherein T7 is a 
 Regarding claim 3, The optical imaging lens according to claim 1, wherein the optical imaging lens satisfies the following expression: EFL/(T3+T4) >; 3.500, wherein EFL is an effective focal length of the optical imaging lens, and T4 is a thickness of the fourth lens element along the optical axis.  
 Regarding claim 8,An optical imaging lens, comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element and an eighth element arranged in sequence from an object side to an image side along an optical axis, wherein the first lens element to the eighth lens element each comprise an object-side surface facing the object side and allowing imaging rays to pass through and an image-side surface facing the image side and allowing the imaging rays to pass through, wherein, a periphery region of the image-side surface of the first lens element is concave; an optical axis region of the image-side surface of the third lens element is concave; a periphery region of the object-side surface of the fourth lens element is concave and an optical axis region of the image-side surface of the fourth lens element is convex; an optical axis region of the image-side surface of the seventh lens element is concave and a periphery region of the image-side surface the seventh lens element is 3675459-OCusf convex; only the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element, the sixth lens element, the seventh lens element and the eighth lens element of the optical imaging lens have refracting power, wherein the optical imaging lens satisfies the following expression: (T1+T3)/T5 > 2.600, wherein Ti is a thickness of the 
 Regarding claim 15, An optical imaging lens, comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element and an eighth element arranged in sequence from an object side to an image side along an optical axis, wherein the first lens element to the eighth lens element each comprise an object-side surface facing the object side and allowing imaging rays to pass through and an image-side surface facing the image side and allowing the imaging rays to pass through, wherein, a periphery region of the image-side surface of the first lens element is concave; an optical axis region of the image-side surface of the third lens element is concave; a periphery region of the object-side surface of the fourth lens element is concave and an optical axis region of the image-side surface of the fourth lens element is 3875459-OCusf convex; a periphery region of the object-side surface of the sixth lens element is concave; an optical axis region of the image-side surface of the seventh lens element is concave; only the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element, the sixth lens element, the seventh lens element and the eighth lens element of the optical imaging lens have refracting power, wherein the optical imaging lens satisfies the following expression: (T1+T3)/T5 > 2.600, wherein Ti is a thickness of the first lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis and T5 is a thickness of the fifth lens element along the optical axis.
U.S.Patent No.10,488,627 B2
wherein, the second lens element has negative refracting power; an optical axis region of the image-side surface of the third lens element is concave; an optical axis region of the object-side surface of the fourth lens element is concave, and a periphery region of the image-side surface of the fourth lens element is convex; a periphery region of the object-side surface of the sixth lens element is concave; the first lens element, the fifth lens element, the seventh lens element and the eighth lens element are made of plastic; only the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element, the sixth lens element, the seventh lens element and the eighth lens element of the optical imaging lens have refracting power,, wherein the optical imaging lens satisfies the following expression: ALT/(T4+T6) <4.000, wherein ALT is a sum of thicknesses of eight lens elements including the first lens element through the eighth lens element along the optical axis, T4 is a thickness of the fourth lens element along the optical axis and T6 is a thickness of the sixth lens  element along the optical axis.  
Regarding claim 2, The optical imaging lens according to claim 1, wherein the optical imaging lens satisfies the following expression: (T7+T8)/T1 <2.000, wherein TI is a thickness of the first lens element along the optical axis, T7 is a thickness of the seventh 
 Regarding claim 3,The optical imaging lens according to claim 1, wherein the optical imaging lens satisfies the following expression: EFL/(T3+T4) 3.500, wherein EEL is an effective focal length of the optical imaging lens, and T3 is a thickness of the third lens element along the optical axis.
Claim Rejections - 35 USC § 103
4.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-9, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (2019/0056568) in view of Bone et al (2015/0036230 A1).
 Regarding claim 1,  Huang discloses (refer to figures 1) an optical imaging lens, comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element and an eighth element (110,120,130,140,150,160,170 and 180) (paragraph 0101) arranged in 
Huang discloses all of the claimed limitations except wherein the optical imaging lens satisfies the following expression: (T1+T3)/T5 >; 2.600, wherein TI is a thickness of the first lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis and T5 is a thickness of the fifth lens element along the optical axis.
 Bone et al discloses  the optical imaging lens satisfies the following expression: (T1+T3)/T5 >; 2.600, wherein TI is a thickness of the first lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis and T5 is a thickness of the fifth lens element along the optical axis (TABLE 13).
Within the same field of endower, it would have been obvious to one of ordinary skill in the art the time invention teaching  the following expression: (T1+T3)/T5 >; 2.600, 
 Regarding claim 2, depends on claim1, Huang did not disclose wherein the optical imaging lens satisfies the following expression: (T7+T8)/T1 <2.000, wherein T7 is a thickness of the seventh lens element along the optical axis, and T8 is a thickness of the eighth lens element along the optical axis.  
 Bone discloses wherein the optical imaging lens satisfies the following expression: (T7+T8)/T1 <2.000, wherein T7 is a thickness of the seventh lens element along the optical axis, and T8 is a thickness of the eighth lens element along the optical axis (table 13).  
Within the same field of endower, it would have been obvious to one of ordinary skill in the art the time invention teaching wherein the optical imaging lens satisfies the following expression: (T7+T8)/T1 <2.000, wherein T7 is a thickness of the seventh lens element along the optical axis, and T8 is a thickness of the eighth lens element along the optical axis in to the Huang an optical imaging lens for the purpose of high resolution of image as taught by Bone et al (paragraph 0034).
 Regarding claim 3 depends on claim 1, Huang discloses all of the claimed limitations except wherein the optical imaging lens satisfies the following expression: EFL/(T3+T4) >; 3.500, wherein EFL is an effective focal length of the optical imaging lens, and T4 is a thickness of the fourth lens element along the optical axis. 

Within the same field of endower, it would have been obvious to one of ordinary skill in the art the time invention teaching the following expression: EFL/(T3+T4) >; 3.500, wherein EFL is an effective focal length of the optical imaging lens, and T4 is a thickness of the fourth lens element along the optical axis in to the Huang an optical imaging lens for the purpose of high resolution of image as taught by Bone et al (paragraph 0034). 
 Regarding claim 4,combinmation of Huang in view of Bone et al discloses, wherein the optical imaging lens satisfies the following expression: 3.011 <TL/(T6+T7+T8)<4.651, wherein TL is a distance from the object-side surface of the first lens element to the image-side surface of the eighth lens element along the optical axis, T6 is a thickness of the sixth lens element along the optical axis, T7 is a thickness of the seventh lens element along the optical axis, and T8 is a thickness of the eighth lens element along the optical axis(TABLE 13, and 15)..  
Regarding claim 5, combination of Huang in view of Bone et al discloses wherein the optical imaging lens satisfies the following expression: 1.260<(T1+T2)/T8<3.673, wherein T2 is a thickness of the second lens element along the optical axis, and T8 is a thickness of the eighth lens element along the optical axis (TABLE 1).  
 Regarding claim 6, combination of Huang in view of Bone et al discloses wherein the optical imaging lens satisfies the following expression: 638<(G34+G45+G78)/T7<3.177, wherein G34 is an air gap between the third lens element and the fourth lens element 
 Regarding claim 7, combination of Huang in view of Bone et al discloses wherein the optical imaging lens satisfies the following expression: 1.135 <(G12+G56+G67)/T2 <2.981, wherein G12 is an air gap between the first lens element and the second lens element along the optical axis, G56 is an air gap between the fifth lens element and the sixth lens element along the optical axis, G67 is an air gap between the sixth lens element and the seventh lens element along the optical axis, and T2 is a thickness of the second lens element along the optical axis (paragraph 0026).  
 Regarding claim 8,  Huang discloses (refer to figures 1)an optical imaging lens, comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element and an eighth element (110,120,130,140,150,160,170 and 180) (paragraph 0101)  arranged in sequence from an object side to an image side along an optical axis, wherein the first lens element to the eighth lens element each comprise an object-side surface facing the object side and allowing imaging rays to pass through and an image-side surface facing the image side and allowing the imaging rays to pass through, wherein, a periphery region of the image-side surface of the first lens element is concave; an optical axis region of the image-side surface of the third lens element is concave; a periphery region of the object-side surface of the fourth lens element is concave and an optical axis region of the image-side surface of the fourth lens element is convex; an optical axis region of the image-side surface of the seventh lens element is concave and a 
Huang discloses all of the claimed limitations except wherein the optical imaging lens satisfies the following expression: (T1+T3)/T5 >; 2.600, wherein TI is a thickness of the first lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis and T5 is a thickness of the fifth lens element along the optical axis.
 Bone et al discloses  the optical imaging lens satisfies the following expression: (T1+T3)/T5 >; 2.600, wherein TI is a thickness of the first lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis and T5 is a thickness of the fifth lens element along the optical axis (TABLE 13).
Within the same field of endower, it would have been obvious to one of ordinary skill in the art the time invention teaching  the following expression: (T1+T3)/T5 >; 2.600, wherein TI is a thickness of the first lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis and T5 is a thickness of the fifth lens element along the optical axis  in to the Huang an optical imaging lens for the purpose of high resolution of image as taught by Bone et al (paragraph 0034).
 Regarding claim 9, depends on claim 8, Huang discloses all of the claimed limitations except  wherein the optical imaging lens satisfies the following expression: (T1+T2)/T5 > 1.800, wherein T2 is a thickness of the second lens element along the optical axis.

Within the same field of endower, it would have been obvious to one of ordinary skill in the art the time invention teaching (T1+T2)/T5 > 1.800, wherein T2 is a thickness of the second lens element along the optical axis in to the Huang an optical imaging lens for the purpose of high resolution of image as taught by Bone et al (paragraph 0034).  
Regarding claim 11, combination of Huang in view of Bone et al discloses wherein the optical imaging lens satisfies the following expression: 1.741 < (T3+T4)/T5 <5.591, wherein T4 is a thickness of the fourth lens element along the optical axis (table 13 and 14).  
 Regarding claim 15, Huang discloses (refer to figures 1) an optical imaging lens, comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element and an eighth element (110,120,130,140,150,160,170 and 180) (paragraph 0101) arranged in sequence from an object side to an image side along an optical axis, wherein the first lens element to the eighth lens element each comprise an object-side surface facing the object side and allowing imaging rays to pass through and an image-side surface facing the image side and allowing the imaging rays to pass through, wherein, a periphery region of the image-side surface of the first lens element is concave; an optical axis region of the image-side surface of the third lens element is concave; a periphery region of the object-side surface of the fourth lens element is concave and an optical axis region of the image-side surface of the fourth lens element is convex; a periphery region 
Huang discloses all of the claimed limitations except wherein the optical imaging lens satisfies the following expression: (T1+T3)/T5 >; 2.600, wherein TI is a thickness of the first lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis and T5 is a thickness of the fifth lens element along the optical axis.
 Bone et al discloses  the optical imaging lens satisfies the following expression: (T1+T3)/T5 >; 2.600, wherein TI is a thickness of the first lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis and T5 is a thickness of the fifth lens element along the optical axis (TABLE 13).
Within the same field of endower, it would have been obvious to one of ordinary skill in the art the time invention teaching  the following expression: (T1+T3)/T5 >; 2.600, wherein TI is a thickness of the first lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis and T5 is a thickness of the fifth lens element along the optical axis  in to the Huang an optical imaging lens for the purpose of high resolution of image as taught by Bone et al (paragraph 0034).
 Regarding claim 16, wherein the optical imaging lens satisfies the following expression: 3.719<EFL/(T1+T8)<5.802, wherein EFL is an effective focal length of the optical imaging lens, and T8 is a thickness of the eighth lens element along the optical axis.  
 
Allowable Subject Matter
5.       Claims 10, 12-14, and 17-20are    objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.      The following is a statement of reasons for the indication of allowable subject matter:  wherein the optical imaging lens satisfies the following expression: BFL/G78 <6.500, wherein BFL is a distance from the image-side surface of the eighth lens element to an image plane along the optical axis, and G78 is an air gap between the seventh lens element and the eighth lens element along the optical axis and  wherein the optical imaging lens satisfies the following expression: 2.140 <(T4+AAG)/T1 <3.786 wherein T4 is a thickness of the fourth lens element along the optical axis, and AAG is a sum of seven air gaps among the first lens element through the eighth lens element along the optical axis and  wherein the optical imaging lens satisfies the following expression: 3.337<(G56+ALT)/(T7+T8)<6.108, wherein G56 is an air gap between the fifth lens element and the sixth lens element along the optical axis, ALT is a sum of thicknesses of eight lens elements including the first lens element through the eighth lens element along the optical axis, T7 is a thickness of the seventh lens element along the optical axis, and T8 is a thickness of the eighth lens element along the optical axis and  wherein the optical imaging lens satisfies the following expression: 1.115 <(T4+G45)/T5 <4.123, wherein T4 is a thickness of the fourth lens element along the optical axis, and G45 is an air gap between the fourth lens element and the fifth lens element along the optical axis and wherein the optical imaging lens satisfies the following expression: EFL/BFL 3.500, wherein EFL is an effective focal length of the ent along the optical axis and  wherein the optical imaging lens satisfies the following expression: EFL/(T6+T8) >; 3.700, wherein EFL is an effective focal length of the optical imaging lens, T6 is a thickness of the sixth lens element along the optical axis, and T8 is a thickness of the eighth lens element along the optical axis.  
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/8/2021